NUMBER 13-22-00167-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


DAPENG HOLDINGS, LLC
AND YI CHENG ZHENG,                                                   Appellants,
                                            v.
JEFFORY DEAN BLACKARD,
BLACKARD GENERAL
PARTNER V, LLC AND BLACKARD
GLOBAL DEVELOPMENT II, LLC,                                            Appellees.


                  On appeal from the 148th District Court
                        of Nueces County, Texas.



                        MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina

      This Court previously abated this appeal because the parties, appellants Dapeng

Holdings, LLC and Yi Cheng Zheng, and appellees, Jeffory Dean Blackard, Blackard

General Partner V, LLC, and Blackard Global Development II, LLC, had entered a
mediated settlement agreement which could potentially resolve the appeal. These parties

have now filed a joint motion to dismiss the appeal on grounds that they have reached a

settlement in this matter which has rendered this appeal moot. See TEX. R. APP. P.

42.1(a)(1) (“In accordance with a motion of appellant, the court may dismiss the appeal

or affirm the appealed judgment or order unless such disposition would prevent a party

from seeking relief to which it would otherwise be entitled.”). The parties request that we

dismiss the appeal with all costs to be paid by the party incurring same. See id. R. 42.1(d)

(“Absent agreement of the parties, the court will tax costs against the appellant.”).

       The Court, having examined and fully considered the joint motion to dismiss the

appeal, is of the opinion that the appeal should be dismissed. See id. R. 42.1(a)(1).

Accordingly, we reinstate the appeal, grant the joint motion to dismiss, and dismiss the

appeal. As per the parties’ agreement, the costs will be assessed against the party

incurring same. See id. R. 42.1(d). Having dismissed the appeal at the parties’ request,

no motion for rehearing will be entertained.



                                                               JAIME TIJERINA
                                                               Justice

Delivered and filed on the
10th day of November, 2022.




                                               2